Citation Nr: 1404298	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of septorhinoplasty, to include breathing problems and headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1982.

This matter came to the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for residuals of septorhinoplasty with loss of smell and headaches.  

In September 2008, the Veteran, through his representative, cancelled a Board Hearing scheduled for that month; therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (2013).

In October 2009, October 2011, and September 2012, this matter was remanded for further development.

In a July 2013 rating decision, the RO granted entitlement to service connection for anosmia (loss of smell), assigning a 10 percent rating, and granted entitlement to service connection for deviated nasal septum, assigning a noncompensable rating, both effective February 23, 2005.  The grant of service connection for anosmia and deviated nasal septum constitutes a partial grant of the benefit sought on appeal.  The claimed residuals of breathing problems and headaches claimed as due to septorhinoplasty remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In September 2013, the Board requested an opinion from the Veterans Health Administration (VHA).  In October 2013 a VHA attending physician of an ENT section, it was indicated that the VHA physician was unable to provide a complete opinion due to a lack of details and missing reports.  The physician explained that if additional information and reports were obtained, the examiner may be able to provide addendum opinions.  

Specifically, the VHA examiner requested that the operative report from the Veteran's January 10, 2006 surgery be associated with the claims folder.  The Board notes that a copy of the 'Immediate Operative Report' pertaining to the Veteran's January 10, 2006 septorhinoplasty revision is of record.  See January 10, 2006 Immediate Operative Report, Volume 1.  An attempt should be made to obtain any other outstanding records and reports pertaining to this surgery.

The VHA examiner also requested the images from the August 12, 2005 CT scan of the paranasal sinuses.  The Board notes that an interpretation of the CT scan is of record; however, the actual CT scan is not of record.  An attempt should be made to obtain images of the CT scan conducted on August 12, 2005.

Finally, the VHA examiner requested that the Veteran undergo a thorough and detailed nasal examination with careful comment on all anatomical potential contributors to ongoing nasal obstruction, to include presence or absence of external and internal nasal valvular collapse, response to topical decongestion, appearance of nasal mucosa, bony versus submucosal inferior turbinate hypertrophy, presence or absence of nasal vestibular stenosis.  Thus, the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all records associated with the January 10, 2006 septorhinoplasty revision, to include all operative reports.  All records should be associated with the claims folder or Virtual VA.

2.  Request the images of the CT scan of the paranasal sinuses conducted on August 12, 2005.  All images should be associated with the claims folder.  

3.  Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

4.  Schedule the Veteran for a VA nasal examination with an ear, nose and throat physician.

The examiner should review the October 4, 2013 VHA statements  and conduct a nasal examination with careful comment on all anatomical potential contributors to ongoing nasal obstruction, to include presence or absence of external and internal nasal valvular collapse, response to topical decongestion, appearance of nasal mucosa, bony versus submucosal inferior turbinate hypertrophy, presence or absence of nasal vestibular stenosis.

3.  If the appeal is not fully granted; issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

